MEMORANDUM **
Jose Manuel Arechiga-Gil appeals from the BO-month sentence imposed following his guilty-plea conviction for unlawful entry by eluding examination and inspection by immigration officers in violation of 8 U.S.C. § 1325(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm the district court.
Arechiga-Gil contends that his sentence was unreasonable because the district court refused to grant fast-track reductions, creating an unwarranted sentencing disparity between him and other defendants with similar records in the Western District of Washington. We conclude that Arechiga-Gil’s sentence is not unreasonable in light of the district court’s consideration of the factors contained in 18 U.S.C. § 3553(a), including the need to avoid unwarranted sentencing disparities. See United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); see also Gall v. United States, — U.S.-, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.